                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                             :   Civil No. 1:17-CV-1360
RAYMOND TERILLI,                             :
                                             :
                    Plaintiff,               :
                                             :
             v.                              :
                                             :
                                             :
MATTHEW FALVEY, et al.,                      :
                                             :
                    Defendants.              :   Judge Sylvia H. Rambo

                                      ORDER

        In accordance with the accompanying memorandum, it is HEREBY

ORDERED that Plaintiff’s motion for summary judgment (Doc. 31) is GRANTED

with respect to his battery claim against Defendant Matthew Falvey and is DENIED

in all other respects. It is FURTHER ORDERED that Defendants’ motion for

summary judgment (Doc. 36) is DENIED, and Defendants’ motion to dismiss a

claim pursuant to Federal Rule of Civil Procedure 50 (Doc. 58) is DENIED without

prejudice to renewal at the time of trial.

                                                   s/Sylvia H. Rambo____
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: March 28, 2019
